DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Strickland (US 2019/0098953) in view of Pender et al. (US 2017/0171515).
Strickland discloses an apparatus to facilitate surveillance, comprising: a head-worn article 108, including: a video camera 110 having a lens positioned at the opening to capture video data from the rear of the article; and a transceiver 146 to wirelessly transmit the video data to a remote device (processor 150, portable device 109, etc.) and receive wireless signals from the remote device to control operation of the video camera including starting data capture; see para. 39, 52+; figure 1A-1C. Strickland discloses mounting the camera on a rear side of the helmet/article not necessarily within or providing a switch as claimed. Pender however teaches an apparatus to facilitate surveillance, comprising: a head-worn article 100, including: an opening in the rear the article 100a a video camera 107a mounted inside of the article, having a lens positioned at the opening to capture video data from the rear of the article and operated as claimed by on/off button/switch 106a; see para. 17; fig. 2.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include mounting a camera inside the article and providing an opening in the invention to Strickland as taught by Pender for protection of the electronic components.  Note regarding the claimed switch – Pender provides a switch on the screen considered within the brim in a concealed position and while Strickland does not directly discuss a switch an on/off switch is considered a common element for an image capturing device such as that positioned within the helmet.

Claims 1-5, 9-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pender et al. (US 2017/0171515) in view of Tapia et al. (US 2014/0267615).
Pender et al. discloses an apparatus to facilitate surveillance, comprising: a head-worn article 100, including: an opening in the rear the article; a video camera 107a with a concealed power switch 106a mounted inside of the article, having a lens positioned at the opening to capture video data from the rear of the article; see abstract figures 2-4.  Pender does not disclose a transceiver to wirelessly transmit the video data to a remote device and receive wireless signals from the remote device to control operation of the video camera, however Tapia et al. teach a wearable camera 500 comprising a transceiver 510 for wireless transmission and control of video data (including power/record button/switch) to a remote device as claimed; see figures, para. 39-41.  It would have been obvious to one of ordinary skill in the art to at the time of the invention to include a wireless transceiver for enabling remote data transfer and control of a video camera as taught by Tapia et al. in the invention to Pender et al. Regarding the mounting of the device Tapia et al. teach a mounting bracket/housing aligned with a camera opening, first 318 and second contact plates 348 with magnet/magnetic coupling capabilities; see para. 26-27, figures 1B-5B considered with compatible features.  Note also that the switch of Tapia et al. is considered “within” and “concealed” against the elements.
Allowable Subject Matter
Claims 6-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/10/21 have been fully considered but they are not persuasive. As noted above a switch for powering the recited components is common to the electronic devices and is considered taught by Pender.  Note also that the recited position of concealed within the helmet is considered as a common placement concealed from either eyesight (under the brim of Pender) and/or against elements within the housing/outer layers in Tapia.  The image recording device of Strickland even though having remote control capabilities might also commonly have a power switch at the device location and protected with the helmet.  The recited switch limitation is not considered to patentably distinguish the claims over the prior art.  See also teachings of Kolotov ‘345 para. 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759